DETAILED ACTION
In response to communications filed 04/06/2020.
Claims 1-24 are canceled.  
Claims 41-44 are added.
Claims 25-44 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-31 and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-12 and 14 of U.S. Patent No. 10,405,267 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:


A wireless transmit/receive unit (WTRU), the WTRU comprising:
memory; and
a processor configured to:
receive a physical downlink control channel (PDCCH) transmission, wherein the PDCCH transmission comprises information indicating whether a first set of reference signals are used for radio link monitoring (RLM) or whether a second set of reference signals are used for RLM;
determine a set of reference signals to use for RLM based on the PDCCH transmission; 
perform RLM measurements using the determined set of reference signals;
determine a radio link quality based on the RLM measurements; and
indicate that the WTRU is out of sync when the radio link quality is below a threshold.

Similarly,
Regarding patented claim 1, this claim discloses as follows:
A wireless transmit/receive unit (WTRU) comprising a processor and a memory, the processor being configured to:
receive a configuration comprising a first set of resources associated with a serving cell and a second set of resources associated with the serving cell;
receive a physical downlink control channel (PDCCH) transmission, wherein the PDCCH transmission indicates which of the first set of resources or the second set of resources associated with the serving cell is active;
determine reference signals to use for radio link monitoring (RLM) based on the received PDCCH transmission, wherein first reference signals are used for RLM when the first set of resources associated with the serving cell is active and second reference signals are used when the second set of resources associated with the serving cell is active; and
perform RLM measurements using the first reference signals if the first set of resources is active or perform RLM measurements using the second reference signals if the second set of resources is active;
determine a radio link quality based on RLM measurements of at least one of the first reference signals or the second reference signals;
indicate to a higher layer of the WTRU that the WTRU is in-sync based on a determination that the radio link quality is higher than a first threshold; and
indicate to the higher layer of the WTRU that the WTRU is out-of-sync based on a determination that the radio link quality is lower than a second threshold.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  Each and every limitation of instant claim 25 in the instant application is incorporated and claimed in the patented invention of claim 1.  Furthermore, there is no apparent reason why applicant would be prevented from 

Regarding dependent claims 26-31:
Instant claim 26 is obvious variation of patented claim 2.
Instant claim 27 is obvious variation of patented claim 3.
Instant claim 28 is obvious variation of patented claim 4.
Instant claim 29 is obvious variation of patented claim 5.
Instant claim 30 is obvious variation of patented claim 14.
Instant claim 31 is obvious variation of patented claim 14.

Regarding instant claim 33, this claim discloses as follows:
A method performed by a wireless transmit/receive unit (WTRU), the method comprising:
receiving a physical downlink control channel (PDCCH) transmission, wherein the PDCCH transmission comprises information indicating whether a first set of references signals are used for radio link monitoring (RLM) or whether a second set of reference signals are used for RLM;
determining a set of reference signals to use for RLM based on the PDCCH transmission;
performing RLM measurements using the determined set of reference signals; and
determine a radio link quality based on the RLM measurements; and
indicate that the WTRU is out of sync when the radio link quality is below a threshold.

Similarly,
Regarding patented claim 9, this claim discloses as follows:
A method performed by a wireless transmit/receive unit (WTRU), comprising:
receiving a configuration comprising a first set of resources associated with a serving cell and a second set of resources associated with the serving cell;
receiving a physical downlink control channel (PDCCH) transmission, wherein the PDCCH transmission indicates which of the first set of resources or the second set of resources associated with the serving cell is active;
determining reference signals to use for radio link monitoring (RLM) based on the received PDCCH transmission, wherein first reference signals are used for RLM when the first set of resources associated with the serving cell is active and second reference signals are used when the second set of resources associated with the serving cell is active;
performing RLM measurements using the first reference signals if the first set of resources is active or performing RLM measurements using the second reference signals if the second set of resources is active;
determining a radio link quality based on RLM measurements of at least one of the first reference signals or the second reference signals;

indicating to the higher layer of the WTRU that the WTRU is out-of-sync based on a determination that the radio link quality is lower than a second threshold.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim.  Each and every limitation of instant claim 33 in the instant application is incorporated and claimed in the patented invention of claim 9.  Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Regarding dependent claims 34-36:
Instant claim 34 is obvious variation of patented claim 10.
Instant claim 35 is obvious variation of patented claim 11.
Instant claim 36 is obvious variation of patented claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 25-29, 31-37 and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (US 2015/0358094 A1) in view of Xu et al. (US 2014/0269368 A1) hereinafter “Yi” and “Xu” respectively. 

Regarding Claim 25, Yi teaches A wireless transmit/receive unit (WTRU) (Yi: paragraph 0132 & Fig. 10, wireless device), the WTRU comprising:
memory (Yi: paragraph 0132 & Fig. 10, memory); and
a processor (Yi: paragraph 0132 & Fig. 10, processor) configured to:
receive a physical downlink control channel (PDCCH) transmission (Yi: paragraphs 0041, 0058 & Figs. 3-4, receiving measurement configuration (ePDCCH or PDCCH transmission)), wherein the PDCCH transmission comprises information indicating whether a first set of reference signals are used for radio link monitoring (RLM) (Yi: paragraph 0058, advanced measurement object set (first set) of measurement) or whether a second set of reference signals are used for RLM (Yi: paragraph 0059 & Fig. 4, legacy measurement object set (second set) for measurement);
determine a set of reference signals to use for RLM based on the PDCCH transmission (Yi: paragraph 0059 & Fig. 4, check measurement type in measurement configuration including measurement reference signal to configure (determine) an advanced measurement);
perform RLM measurements using the determined set of reference signals (Yi: paragraph 0059, measure a measurement of RRM and/or RLM in consideration of the measurement configuration); and
determine a radio link quality based on the RLM measurements (Yi: paragraph 0138, measurement includes measuring a Reference signal received power (RSRP) or a Reference Signal Received Quality).
Although Yi teaches determines a radio link quality, Yi fails to explicitly teach indicate that the WTRU is out of sync when the radio link quality is below a threshold.  However, Xu from an analogous art similarly teaches sending an out-of-sync indication after comparing radio link quality to a threshold (Xu: paragraph 0022).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi to indicate a UE is out-of-sync as taught by Xu so as to optimize and/or reconfigure radio link connection(s) based on the determined radio link quality.  

Regarding Claim 26, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein the first set of reference signals and the second set of reference signals are received via different sets of resources (Yi: paragraph 0106, configuration may be configured per cell or a set of resources).

Regarding Claim 27, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein the different sets of resources comprise different sets of physical resource blocks (PRBs) (Yi: paragraph 0059, PRBs for the measurement signal transmission).

Regarding Claim 28, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein one of the first or the second set of reference signals are received via discovery resources (Yi: paragraph 0059, measurement signal includes a discovery signal).

Regarding Claim 29, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein the PDCCH transmission indicates a state associated with a serving cell, wherein, in a first state associated with the serving cell, a first set of resources comprising the first set of reference signals are active, and, in a second state associated with the serving cell, a second set of resources comprising the second set of reference signals are active (Yi: paragraph 0059, measurement type can be set by a cell depending on whether the cell is on state or off state; see also paragraph 0096, measurement configuration configured based on a cell on/off indicator).

Regarding Claim 31, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein the set of reference signals comprise a set of channel state information reference signals (CSI-RSs) (Yi: paragraph 0064, UE uses configured CSI-RS resources for measurement).

Regarding Claim 32, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein a first set of resources are active when the WTRU monitors the first set of reference signals and a second set of resources are active when the WTRU monitors the second set of reference signals (Yi: paragraph 0096, UE can determine whether a cell is on state or off state for the measurement by receiving a signal including a measurement configuration configured based on a cell on/off indicator).

Regarding Claim 33, Yi teaches A method performed by a wireless transmit/receive unit (WTRU) (Yi: paragraph 0132 & Fig. 10, wireless device), the method comprising:
receiving a physical downlink control channel (PDCCH) transmission (Yi: paragraphs 0041, 0058 & Figs. 3-4, receiving measurement configuration (ePDCCH or PDCCH transmission)), wherein the PDCCH transmission comprises information indicating whether a first set of reference signals are used for radio link monitoring (RLM) (Yi: paragraph 0058, advanced measurement object set (first set) of measurement) or whether a second set of reference signals are used for RLM (Yi: paragraph 0059 & Fig. 4, legacy measurement object set (second set) for measurement);
determining a set of reference signals to use for RLM based on the PDCCH transmission (Yi: paragraph 0059 & Fig. 4, check measurement type in measurement configuration including measurement reference signal to configure (determine) an advanced measurement);
performing RLM measurements using the determined set of reference signals (Yi: paragraph 0059, measure a measurement of RRM and/or RLM in consideration of the measurement configuration); and
determine a radio link quality based on the RLM measurements (Yi: paragraph 0138, measurement includes measuring a Reference signal received power (RSRP) or a Reference Signal Received Quality).
Although Yi teaches determines a radio link quality, Yi fails to explicitly teach indicate that the WTRU is out of sync when the radio link quality is below a threshold.  However, Xu from an analogous art similarly teaches sending an out-of-sync indication after comparing radio link quality to a threshold (Xu: paragraph 0022).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi to indicate a UE is out-of-sync as taught by Xu so as to optimize and/or reconfigure radio link connection(s) based on the determined radio link quality.  

Regarding Claim 34, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein the first set of reference signals and the second set of reference signals are received via different sets of resources (Yi: paragraph 0106, configuration may be configured per cell or a set of resources).

Regarding Claim 35, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein the different sets of resources comprise different sets of physical resource blocks (PRBs) (Yi: paragraph 0059, PRBs for the measurement signal transmission).

Regarding Claim 36, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein one of the first or the second set of reference signals are received via discovery resources (Yi: paragraph 0059, measurement signal includes a discovery signal).

Regarding Claim 37, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein the PDCCH transmission indicates a state associated with a serving cell, wherein, in a first state associated with the serving cell, a first set of resources comprising the first set of reference signals are active, and, in a second state associated with the serving cell, a second set of resources comprising the second set of reference signals are active (Yi: paragraph 0059, measurement type can be set by a cell depending on whether the cell is on state or off state; see also paragraph 0096, measurement configuration configured based on a cell on/off indicator).

Regarding Claim 39, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein the set of reference signals comprise a set of channel state information reference signals (CSI-RSs) (Yi: paragraph 0064, UE uses configured CSI-RS resources for measurement).

Regarding Claim 40, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein a first set of resources are active when the first set of reference signals are monitored and a second set of resources are active when the second set of reference signals are monitored (Yi: paragraph 0096, UE can determine whether a cell is on state or off state for the measurement by receiving a signal including a measurement configuration configured based on a cell on/off indicator).

Regarding Claim 41, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein the processor is further configured to determine the radio link quality based on the RLM measurements by determining the radio link quality based on measurements of the determined set of reference signals (Yi: paragraph 0138, measurement includes measuring a Reference signal received power (RSRP) or a Reference Signal Received Quality).

Regarding Claim 42, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein the indication is a first indication, the threshold is a first threshold, and the processor is further configured to send a second indication to the higher layer of the WTRU that the WTRU is in sync when the radio link quality based on the RLM measurements is above a second threshold (Xu: paragraph 0023, If the downlink radio quality becomes better than the threshold, the UE may send an in-sync indication).  Examiner recites same reasoning to combine as presented in rejected independent claim 25 above. 

Regarding Claim 43, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein determining the radio link quality based on the RLM measurements comprises determining the radio link quality based on measurements of the determined set of reference signals (Yi: paragraph 0138, measurement includes measuring a Reference signal received power (RSRP) or a Reference Signal Received Quality).

Regarding Claim 44, Yi-Xu teaches the respective claim(s) as presented above and further teaches wherein the indication is a first indication, the threshold is a first threshold, and the method further comprises sending a second indication to the higher layer of the WTRU that the WTRU is in sync when the radio link quality based on the RLM measurements is above a second threshold (Xu: paragraph 0023, If the downlink radio quality becomes better than the threshold, the UE may send an in-sync indication).  Examiner recites same reasoning to combine as presented in rejected independent claim 33 above.

Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yi-Xu in further view of Zhu et al. (US 2014/0128078 A1) hereinafter “Zhu.” 

Regarding Claim 30, Yi-Xu teaches the respective claim(s) as presented above however fails to explicitly teach wherein the set of reference signals comprise an auxiliary synchronization signal (AuSS).  However, Zhu from an analogous art teaches a small cell may transmit auxiliary synchronization signals for adjusting transmit power based on requirement of user equipments in a cell coverage (Zhu: paragraphs 0020, 0060 & Fig. 11).  Therefore, it would have been obvious to one of ordinary skill in 

Regarding Claim 38, Yi-Xu teaches the respective claim(s) as presented above however fails to explicitly teach wherein the set of reference signals comprise an auxiliary synchronization signal (AuSS).  However, Zhu from an analogous art teaches a small cell may transmit auxiliary synchronization signals for adjusting transmit power based on requirement of user equipments in a cell coverage (Zhu: paragraphs 0020, 0060 & Fig. 11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi-Xu to transmit an AuSS signal as taught by Zhu for further detection and/or identification of cell identification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pelletier et al. (US 2014/0056243 A1) teaches a WTRU receives a PDCCH that activates a given RRM configuration (paragraph 0221).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468